Appeals by defendants, as limited by their briefs, from separate sentences of the County Court, Nassau County, all imposed on April 18,1975, convicting each of them, respectively, upon his guilty plea, of operating a motor vehicle while under the influence of alcohol, as a felony. Defendant Felton was sentenced (upon resentence) to five years’ probation, a fine of $250 or a jail term of three months, and revocation of his driver’s license. Defendant Cameron was sentenced (upon resentence) to five years’ probation, a fine of $1,000 or a jail term of six months, and revocation of his driver’s license. Defendant Blount was sentenced to five years’ probation, a fine of $500 or a jail term of three months, and revocation of his driver’s license. Sentences reversed, on the law, and cases remanded to the County Court for resentencing in accordance herewith. A proper sentence upon a conviction for operating a motor vehicle *912while under the influence of alcohol, as a felony, must be under sections 55.10, 60.01 and 70.00 of the Penal Law and not under the Vehicle and Traffic Law (see People v Messinger, 35 NY2d 987, aifg 43 AD2d 15; see, also, People v Bouton, 40 AD2d 383). Thus, the sentences herein, which imposed both fines and probation, were invalid as a matter of law. We find no fault with the revocation of appellants’ driver’s licenses (see Penal Law, §60.30). Rabin, Acting P. J., Martuscello, Cohalan, Margett and Munder, JJ., concur.